Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 04/19/2022.  In the Amendment, applicant amended claims 1, 7, 11, 17 and 21.  Claims 22-23 are newly added.  Claims 6 and 16 are cancelled.   As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claim 21.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-5, 7-15 and 17-23 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 05/02/2022 and 06/24/2022  has been considered (see form-1449, MPEP 609).

Terminal Disclaimer
The Terminal Disclaimer filed on 04/21/2022 has been acknowledged and has been approved.
 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-5, 7-15 and 17-23  are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US PGPUB 2018/0102938, hereinafter Yoon), in view of Hsiao et al. (US PGPUB 2015/0341212, hereinafter Hsiao) and further in view of Siebel et al. (US PGPUB 2017/0006135, hereinafter Siebel).
As per as claim 1, Yoon discloses:
 A system, comprising: 
a processor configured (Yoon, e.g., [0245], “…computer system includes one or more data processors, memory…”) to: 
 	receive a log message (Yoon, e.g., fig. 4, associating with texts description, [0008-009], [0030] and [0037], [0100], “…data records (e.g., log messages) may be assigned to a cluster that is representative of the content and/or structure of the machine-generated data record. A machine-generated data record can include any collection of data, such as a log message, a device communication, or a digital file…”); 
 	translate the log message into a metrics data point comprising a timestamp, a metric name, a metric value, and a set of metadata key-value pairs (Yoon, e.g.,  7A-E, associating with texts description, [0015-0022], “…value part of a key/value pair…value… string…timestamp…” and [ 0040-0044], “…a time series can be generated that identifies a number of records assigned to the cluster that have a timestamp in each of a multiple time bins. The time series can be processed to identify (for example) an initial detection time (associated with the earliest timestamp(s) from the cluster), a cessation time (associated with the latest timestamp(s) from the cluster), and/or one or more temporal trends…”) and further see [0134-0139], “…log message data store 425 and/or cluster data store 430 with an identifier of a cluster to identify a timestamp of each log message assigned to the cluster. The timestamp may include (for example) a time (e.g., which may include a date) on which the message was generated, at which an event represented in the message occurred, at which the message was transmitted from a data source, and/or at which the message was received at ingest system 410. A set of time bins can be defined, with each bin having a start time and an end time. The time series value for each bin can correspond to a number of log messages assigned to the cluster and having a timestamp between the start and end times…”), there metadata key value pairs comprising keys extracted from the log message and values associated with the keys in the log message (Yoon, e.g., [0029-0030], “…key/value pair…that a record corresponds to a log message…”);
 	 determine a time series from a plurality of time series, the determined time series having an identifier that comprises the set of metadata key value pair (Yoon, e.g., [0040-0044] disclose plurality set of times series, (“…each of one or more components of the plurality of components, a value for the component from the log message is determined. A cluster identifier is determined based at least in part on one or more values of the one or more components and one or more rules. A data store is accessed that associates, for each log message of a plurality of previously processed log messages, an identifier of the log message with an identifier of a corresponding cluster….”), and figs. 7A-E, [0135-0141], “…log message is shown for each value, and a time series is further presented that indicates how many messages with the corresponding value had timestamps within various bins…a single graph is displayed that presents time series for the data. In this instance, the single graph includes a stacked bar graph, where bars from one cluster are represented with a different color than bars from another cluster…”);
 	insert the metrics data point into the determined time series (Yoon, e.g., figs. 7A-E, [0040-0041], “…a stacked bar graph can be shown that identifies, for each time bin, a count of log records in each cluster (e.g., via a different color or pattern). In one embodiment, a stacked graph visually distinguishes between different clusters such that a total aggregate can be seen for the group as well as an amount that each cluster contributes to that total aggregate…”) and [0135-0141], “…log message is shown for each value, and a time series…a stacked bar graph, where bars from one cluster are represented with a different color than bars from another cluster…”); and 
maintain a metadata catalog for the plurality of time series, the metadata catalog being indexed by metric name for the plurality of time series; (Yoon, e.g., [0090], [0114], [0133-0136], “…updating a table or array to associate a unique identifier of the log message with the cluster identifier, and/or adding an identifier of the log message to a data structure (e.g., record) corresponding to the cluster); 
receive a query for information on one time series from the plurality of time series (Yoom, e.g., [0037], [0077], [0090-0091],  “…performing actions on data retrieved from a data store…processing of a query…” and further see [0134]), 
retrieve the information based on the metadata catalog (Yoon, e.g., [0077], [0092-0093], [0118], [0134],  “…retrieve a specific set of machine-generated data records (e.g., log records). Each machine-generated data record can be processed to identify…”); and
present the retrieved information on a display (Yoon, e.g., [0040], [0077] and [0134], [0145], “…these results can be presented via an interface…”) ; and 
 	a memory coupled to the processor and configured to provide the processor with instructions (Yoon, e.g., [0045] and [0219], “…a storage subsystem 1118 that comprises software elements, shown as being currently located within a system memory 1110. System memory 1110 may store program instructions that are loadable and executable on processing unit 1104…”). 
	To make records clearer regarding to the language of “insert the metric data point generated using received log message” (although Yoon teaches the functional of insert the metric data point generated using log message).
	However Hsiao, in an analogous art, discloses “insert the metric data point generated using received log message” (Hsiao, e.g., [0114], [0025], [0268], [0303], [0396] and 0431], “…updated in real-time with time-series event data as the time-series event data is received from one more remote capture agents. For example, the bar chart of graph 2402 may shift as a real-time time range specified in user-interface element 2418 advances and additional time-series event data is collected within the time range…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Hsiao and Yoon to generate collect data of time-series event data from network packets captured by one or more remote capture agents and display, in the GUI, a first set of user-interface elements containing a set of statistics associated with one or more event streams that comprise the time-series event data to archive by grouping of the event stream information may facilitate analysis, understanding, and management of the event streams by the user (Hsiao, e.g., [006-0010]).
	To further clarify the features of “an identifier that comprises the set of metadata key value pair” and “indexed by metric name for the plurality of time series”.
However Siebel, in an analogous art, discloses “an identifier that comprises the set of metadata key value pair” (Siebel, e.g., [0235], [0237-0238], “…organizes them into key-value pairs…”), “indexed by metric name for the plurality of time series” (Siebel, e.g., figs. 1 and 4, associating with texts description, [0163-0165], “…manage structured data, such as organization and customer data….the key/value store may be designed to manage very large volumes of interval (or time-series) data from other types of sensors…” and [0301-0303], “…analytic metrics…types, design metrics…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Siebel, Hsiao and Yoon to store the time series data in a key value in a relational database and manage structure data which organization and customer data to archiving in efficiently process and analyze the large volumes of sensor data originating from sensors (Siebel, e.g., [0161-0165]).

As per as claim 2, the combination of Siebel, Hsiao and Yoon disclose:
 The system of claim 1, wherein the processor is configured to translate the log message into the metrics data point in response to determining that the log message matches a scope of a is logs-to-metrics translation rule (Yoon, e.g., [0008-0010], [0041-0042], [0125]) and (Hsiao, e.g., [0107-0109]).

 As per as claim 3, the combination of Siebel, Hsiao and Yoon disclose:
 The system of claim 2, wherein in response to determining that the log message matches the scope of the logs-to-metrics translation rule, the processor is further configured to extract, using one or more parse expressions, one or more fields from the log message (Yoon, e.g., [0008-0011], [0041-0042], [0125], “…plurality of log messages is received. For each log message of the plurality of log message, the log message is parsed into a plurality of components. Each component of the plurality of components corresponding to a part of the log message…”) and (Hsiao, e.g., [0107-0109]).
As per as claim 4, the combination of Siebel, Hsiao and Yoon disclose:
The system of claim 3, wherein the processor is configured to translate the log message into the metrics data point at least in part by mapping a portion of the fields extracted from the log message to the metric name (Yoon, e.g., [0008-0011], [0041-0042], [0089], [0125], “…Instead of requiring a person to manually assess the contents of machine-generated data record, the record contents themselves are used to construct the categorizer. For example, each of multiple machine-generated data records can be parsed into multiple components (e.g., using grammar rules), such that a value for each of the multiple components can be extracted from the machine-generated data record. Each component of the multiple components can be identified as a variable component (having multiple values across records in a data set) or a non-variable component (having a same value and/or similar values across records in a data set). The categorizer can identify a category or cluster for each log message…”) and (Hsiao, e.g., fig. 4, associating with texts description, [0100], [0107-0109], “…"extraction rules" that are applied to data in the events to extract values for specific fields. More specifically, the extraction rules for a field can include one or more instructions that specify how to extract a value for the field from the event data…”).
As per as claim 5, the combination of Siebel, Hsiao and Yoon disclose:
The system of claim 3, wherein the processor is configured to translate the log message into the metrics data point at least in part by mapping a portion of the fields extracted from the log message to one or more dimensions associated with the set of metadata key-value pairs (Yoon, e.g.,  7A-E, associating with texts description, [008-0022], “…value part of a key/value pair…value… string…timestamp…” and [ 0040-0044], [0089], [0125]) and (Hsiao, e.g., fig. 4, associating with texts description, [0100], [0107-0109]).
As per as claim 7, the combination of Siebel, Hsiao and Yoon disclose:
 The system of claim 1, wherein the  identifier of the time series comprises a list of metadata key-value pairs associated with the metrics data point (Siebel, e.g., [0235], [0237-0238], “…organizes them into key-value pairs…”)  and (Yoon, e.g.,  7A-E, associating with texts description, [008-0022], “…value part of a key/value pair…value… string…timestamp…” and [ 0040-0044], [0089], [0134-0141]) and (Hsiao, e.g., fig. 4, associating with texts description, [0100], [0107-0109]).
As per as claim 8, the combination of Siebel, Hsiao and Yoon disclose:
The system of claim 1, wherein the processor is further configured to determine whether to drop the log message or to keep the log message (Yoon, e.g.,  7A-E, associating with texts description, [008-0022], “…value part of a key/value pair…value… string…timestamp…” and [ 0040-0044], [0089], [0134-0141]) and (Hsiao, e.g., fig. 4, associating with texts description, [0100], [0107-0109]).
 As per as claim 9, the combination of Siebel, Hsiao and Yoon disclose:
 The system of claim 8, wherein in response to determining that the log message should be kept, the processor is further configured to persist the log message (Yoon, e.g.,  7A-E, associating with texts description, [008-0022], “…value part of a key/value pair…value… string…timestamp…” and [ 0040-0044], [0089], [0135-0141]) and (Hsiao, e.g., fig. 4, associating with texts description, [0100], [0107-0109]).
As per as claim 10, the combination of Siebel, Hsiao and Yoon disclose:
The system of claim 9, wherein the processor is further configured to associate an identifier of the log message with the metrics data point into which the log message was translated (Yoon, e.g., [0118], and [0134-0141, “…identify an identifier of each of multiple clusters and indicate that the multiple clusters are to be merged…. translated into an API result. The translation may include inserting one or more values into a GUI template and/or configuring one or more input options (e.g., to facilitate exploration of log messages in a data set). …identify, for each of the set of clusters, a number (or "count") of log messages assigned to the cluster and/or a time series for the cluster. The time series can include data that indicates, for each of multiple (e.g., sequential) time bins, a quantity (e.g., number or percentage) of log messages with a timestamp in the bin and that were assigned to the cluster. The time series can be generated by, for example, querying log message data store 425 and/or cluster data store 430 with an identifier of a cluster to identify a timestamp of each log message assigned to the cluster…”).
As per as claim 23, the combination of Siebel, Hsiao and Yoon disclose:
(New) The computer program product embodied in a non-transitory tangible computer readable storage medium of claim 21, further comprising computer instructions for: 
	translating the log message into the metrics data point in response to determining that the log message matches a scope of a logs to metrics translation rule (Yoon, e.g., [0008-0011], [0041-0042], [0125], “…plurality of log messages is received. For each log message of the plurality of log message, the log message is parsed into a plurality of components. Each component of the plurality of components corresponding to a part of the log message…”  and also see [0070-0074] for instruction rules) and (Hsiao, e.g., [0107-0109])  and further see (Siebel, e.g., fig. 7, associating with texts description, [0213-0214]).

Claims 11-20 are essentially the same as claims 1-10 except that they set forth the claimed invention as a method rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-10.

Claim 21 and 23 is essentially the same as claims 1 and 7 except that it set forth the claimed invention as a computer program product rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1 and 7.


Response to Arguments
	The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 04/21/2022 with respect to claims 1-5, 7-15 and 17-23 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 

Examiner Note: Case would be allowable if the applicant further clarify the detailing of the features the determined time series having an identifier the set of metadata key value pairs and maintain a metadata catalog being indexed by metric name for set of time series.

The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to translating the log message into a metrics data point comprising a timestamp, a metric name, a metric value, and a set of metadata key-value pairs.

a.	Sato et al.; (US PGPUB, 2014/0149466, hereafter Sato), “Time-Series Database setup Automatic Generation Method, Setup Automatic Generation System and Monitoring Server” discloses “ monitoring server, particularly, to a technology for assisting operational management work to an operations manager of the time-series database”).
Sato teaches time series [0046-0047], key value pairs [0075], data log, [0075]. 
Sato further teaches index time series [0012].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163